Citation Nr: 0018773	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
of the lumber spine.

2.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision which reopened and 
denied the veteran's claim of service connection for 
spondylolisthesis of the lumbar spine and which denied his 
claim for an increase in a 10 percent rating for a low back 
strain.  By a September 1999 RO decision, the veteran's 
rating for a low back strain was increased to 20 percent; and 
he continues to appeal to the Board for a higher rating.

The RO, in its May 1997 decision, determined that new and 
material evidence had been presented to reopen the veteran's 
claim of service connection for spondylolisthesis, but the 
RO's dtermination is not binding on the Board.  The Board, 
too, must make an independent determination as to whether 
evidence has been submitted which is both new and material to 
reopen the claim; thus, the following decision contains such 
a determination.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding 
that a Board reopening is unlawful when new and material 
evidence has not been submitted). 


FINDINGS OF FACT

1.  In an October 1959 decision, the RO denied the veteran's 
original claim of service connection for a back disorder 
(claimed as spondylolisthesis); the veteran was advised of 
his appellate rights but he failed to file a timely appeal.

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for spondylolisthesis of the lumbar 
spine has been associated with the claims folder since the 
October 1959 RO decision.

3.  The veteran's reopened claim of service connection for 
spondylolisthesis of the lumbar spine is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for spondylolisthesis of the lumbar spine.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran's has submitted evidence of a well-grounded 
claim of service connection for spondylolisthesis of the 
lumbar spine.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from May 1957 to May 1959.

A review of the veteran's service medical records reveals 
that his spine was clinically normal on enlistment 
examination in May 1957.  In May 1958, he began complaining 
of low back problems.  He underwent an X-ray examination and 
it was concluded that he had grade I spondylosis and 
spondylolisthesis of L5 at S1, and a possible pars 
interarticularis defect.  In June 1958, he presented for 
treatment and reported that he had experienced low back pain 
for the previous 2 months, but could not remember whether he 
had sustained a specific back injury.  He also related that 
his pain was worse when he bent forward while lifting heavy 
objects.  The diagnosis was a bilateral pars interarticular 
defect of L4 with first degree spondylolisthesis; and, a 
permanent L3 profile (i.e. limited physical duty profile) was 
assigned.  In July 1958, he continued to receive low back 
treatment.  In August 1958, it was noted that his back 
condition was completely asymptomatic.  In September and 
October 1958, and in January 1959, he again received 
treatment (injections) for a recurrence of low back problems; 
and he was diagnosed as having recurrent low back pain.  On 
separation examination in March 1959, spondylolisthesis was 
noted.

In May 1959, shortly after his service discharge, the veteran 
filed a claim of service connection for a back disorder, 
claimed as a bilateral pars interarticularis defect at L5 and 
spondylolisthesis.

The veteran underwent VA neurological and orthopedic 
examinations in June and July 1959 and reported that he had 
twisted and dislocated his spine while working with 
ammunition (during service).  He also reported that he had 
noticed the gradual onset of back pain in 1958.  Following an 
examination, it was opined that it was probable that the 
veteran's back condition was a congenital defect; however, a 
diagnosis was deferred pending the results of X-ray studies.   

A June 1959 VA X-ray study of the lumbosacral spine reflects 
that there were no gross abnormalities of the bones or 
joints.  

A VA X-ray record, dated in July 1959, reflects that the 
veteran reportedly complained of back aching and said he had 
not sustained trauma.  The examiner noted that the veteran 
had a probable congenital back condition.  Following an 
examination, it was opined that there was no radiographic 
evidence of spondylolysis or spondylolisthesis.  The 
impression was no significant findings.  

A VA X-ray study, performed in August 1959, reflects the 
opinion that there was no definite radiographic evidence of 
spondylolisthesis or spondylolysis.  Additionally, it was 
suggested that it would be of interest to secure previous X-
rays of the lumbosacral spine for the purpose of comparison.  

A VA X-ray report, dated in September 1959, noted that the 
veteran's service X-rays had been re-read.  It was opined 
that previously suggested spondylolisthesis of L5 on S2 was 
probably an impression creased by roentgen projectional 
factors on a horizontal sacrum.  It was concluded that there 
was no spondylolysis or spondylolisthesis.

In October 1959, the RO denied the veteran's claim of service 
connection for a back disorder, pointing out that 
spondylolysis and spondylolisthesis were of a congenital 
nature.  The veteran was informed of the adverse decision 
later that month; and he did not file a timely appeal.  
Evidence submitted since this decision is summarized below.

An August 1959 statement, from Theodore Perl M.D., reflects 
that the veteran's entire spine was radiographically 
negative. 

In a November 1959 statement, Stephen Bastable, M.D., noted 
that the veteran had experienced low back pain and stiffness 
after doing some heavy lifting during active service and had 
received treatment for his condition including physical 
therapy and injections.  Service X-rays of the low back were 
apparently reflective of a congenital abnormality of L4.  
After examining the veteran, Dr. Bastable concluded that the 
veteran had a chronic lumbosacral strain as a result of a low 
back injury, which he sustained while serving in the Army. 

An April 1960 VA compensation examination report reflects 
that the veteran reported that his low back pain started in 
service and was possibly secondary to the lifting of heavy 
objects.  Following an examination, the diagnosis was a low 
back strain.  It was noted that X-ray studies were not 
reflective of gross abnormalities.  

In May 1960, service connection was granted for a low back 
strain and a 0 percent rating was assigned.

VA treatment records, dated in the 1970s and 1980s, show the 
veteran received treatment for low back problems.  Generally, 
X-ray studies of the lumbosacral spine were negative and the 
diagnosis was low back pain. 

By an October 1980 RO decision, service connection for 
degenerative changes (arthritis) and lordosis of the lumbar 
spine was denied. 

VA outpatient treatment records, dated in the 1990s, show 
regular treatment (including physical therapy) for low back 
problems.  The diagnoses included low back pain and strain.

In March 1993, the veteran underwent a VA compensation 
examination, and the diagnosis was chronic lumbosacral 
strain.  A March 1993 VA X-ray study of the low back reflects 
an impression of minimal degenerative lipping with no disc 
space narrowing. 

In a May 1996 statement, James R. Schwartz, M.D., noted that 
an MRI of the veteran's lumbar spine revealed disc 
degeneration at L1-L2, L3-L4, and L4-L5.  Dr. Schwartz opined 
that the veteran's medical records reflected nonspecific back 
diagnoses which stemmed from a lumbosacral strain in 1958.  
It was concluded that the veteran's condition represented a 
progressive deterioration of the injury that he had sustained 
in 1958.

In a September 1996 statement, Dr. Schwartz indicated that he 
had reviewed the veteran's service medical records as well as 
additional medical records.  Dr. Schwartz opined that the 
veteran's spondylolisthesis existed prior to his enlistment 
in service and had been aggravated by activity performed 
during active service.  He related that the veteran had 
experienced an exacerbation of his preexisting back condition 
while in service.  He asserted that proof of aggravation was 
in the veteran's service medical records, including his 
discharge examination as well as records showing that he was 
given a L3 profile during service. 

An April 1997 VA compensation examination report shows that 
the veteran reported having strained his low back while 
lifting ammunition boxes.  It was noted that his X-rays (in 
service) had shown spondylolisthesis.  Following a current 
examination and a review of X-ray and MRI studies, the 
diagnoses were low back pain and disc degeneration at L1-L2, 
L3-L4, and L4-L5.  

By a May 1997 RO decision, the veteran's claim for service 
connection for spondylolisthesis of the lumbar spine was 
reopened and denied. 

VA MRI and X-ray studies, conducted in 1998, show that the 
veteran had degenerative changes of the lumbar spine.

In statements, dated in 1998, the veteran's previous employer 
and his daughter, noted that his back disability was painful 
and had interfered with his performance of activities of 
daily living and had impaired his work performance.

In January 1998, the veteran underwent a VA compensation 
examination and it was noted that he complained of back 
problems.  The impression was a lumbar strain with a history 
spondylolisthesis (without clear cut neurological 
abnormalities).  It was also noted that the results of a MRI 
study had not yet been received.  In an addendum to the 
January 1998 VA examination, the diagnoses were revised.  The 
diagnoses were listed as low back pain with spondylosis but 
no degenerative disc disease.  It was also noted that there 
was a compression fracture at T12 and that there findings 
which were sufficiently supportive of a diagnosis of 
degenerative joint disease. 

A March 1999 VA neurological examination report reflects that 
recent MRI studies of the low back showed only minor 
degenerative joint disease with some bulges, but no frank 
herniated nucleus pulposus, spinal stenosis, definite slip, 
or pars defect.

During a March 1999 RO hearing, the veteran testified that he 
had a variety of low back symptoms including spasms and pain 
and was receiving treatment for such, including medication.

II.  Legal Analysis

A.  Whether new and material evidence has been presented to 
reopen a claim of service connection for spondylolisthesis of 
the lumbar spine.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may be established for additional disability resulting from 
aggravation by a service-connected condition.  Allen v. 
Brown, 8 Vet. App. 374 (1995). 

The veteran's original claim of service connection for a back 
disorder (spondylolisthesis) was denied by the RO in October 
1959; and he did not file an appeal.  As such the October 
1959 decision is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.
 
The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

When the RO denied the veteran's claim of service connection 
for a back disorder in October 1959, it considered his 
service medical records which reflect that he experienced low 
back problems during active duty and was diagnosed as having 
spondylolisthesis on X-ray examination in May 1958 and at the 
time of his March 1959 separation examination.  Additionally, 
his service medical records reveal that he was given a L3 
limited duty profile based on his back condition. 

The RO also considered post-service medical evidence, 
including VA compensation examinations performed in 1959, 
which reflect that spondylolisthesis was, in essence, ruled 
out on X-ray evaluation. 

Since the final October 1959 RO decision, evidence has been 
submitted which includes medical records, from VA and other 
sources, dated from the 1970s through the 1990s, which 
reflect that the veteran was diagnosed as having a low back 
strain and degenerative joint and disc problems of the low 
back.  The aforementioned medical records are new as they had 
not been previously considered; however, they are not 
material to his case as they fail to show examination, 
treatment, or a diagnosis of the disability at issue, namely 
spondylolisthesis of the lumbar spine. 

Additional evidence submitted since the August 1996 RO 
decision, includes the veteran's statements and testimony at 
a March 1999 RO hearing, which are to the effect that 
spondylolisthesis is causally related to his period of 
service.  This general assertion is new; it is neither 
cumulative nor redundant of his previous statements which 
were of record at the time of the prior final denial of the 
claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  However, 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of a condition, and his 
statements on such matters are not material evidence to 
reopen the claim.  38 C.F.R. § 3.156; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

New evidence received since the RO's October 1959 decision 
also includes a September 1996 statement from the veteran's 
private physician, Dr. Schwartz, which reflects the opinion 
that the veteran has spondylolisthesis and that such 
preexisted service and was aggravated therein.  In sum, the 
medical opinion, detailed above, is material as it is 
suggestive of a link between the veteran's current 
spondylolisthesis and service.  38 C.F.R. § 3.310.  As such, 
it must be concluded that the aforementioned medical opinion 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim of service 
connection.  In other words, Dr. Schwartz's opinion 
constitutes new and material evidence to reopen the veteran's 
claim of service connection.  38 C.F.R. § 3.156.

B.  Whether the veteran's claim of service connection for 
spondylolisthesis of the lumbar spine is well grounded.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 
12 Vet. App. 203 (1999). 

The veteran has the initial burden of submitting evidence to 
show that his claim of service connection for 
spondylolisthesis of the lumbar spine is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

In sum, given the diagnosis of spondylolisthesis in service, 
and the September 1996 opinion from Dr. Schwartz (which is to 
the effect that the veteran currently has spondylolisthesis 
and that such was aggravated during service), the Board finds 
that the veteran's claim of service connection is plausible 
and thus well grounded.  U.S.C.A. § 5107(a); Caluza, supra.


ORDER

The application to reopen a claim of service connection for 
spondylolisthesis of the lumbar spine is granted and this 
service connection claim is well grounded; thus, it is 
subject to further action as discussed in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim of service connection for 
spondylolisthesis of the lumbar spine and his claim for an 
increased rating for a low back strain are well grounded, 
meaning plausible, and the file indicates there is a further 
VA duty to assist him in developing his claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159; Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

As an initial matter, it is noted that the veteran's 
spondylolisthesis has been characterized on numerous 
occasions as a congenital condition.  Congenital or 
developmental defects may not be service-connected because 
they are not considered "injuries" under VA law and 
regulations.  38 C.F.R. § 3.303(c).  However, congenital or 
development defects may be service-connectable where a 
superimposed injury occurs during, or as a result of, active 
service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  
Inasmuch as the record is unclear as to whether 
spondylolisthesis is a congenital defect or disease, a 
medical opinion addressing this matter is warranted.  
Additionally, an attempt should be made to secure additional 
relevant medical records, particularly including any 
outstanding VA treatment records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).
 
The Court of Appeals for Veterans Claims (Court) has held 
that if one issue has a significant impact on another issue, 
then such issues are inextricably intertwined and must be 
adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board notes that if it is determined that the 
veteran is entitled to service connection for 
spondylolisthesis of the lumbosacral spine, this could 
obviously have an effect on how his claim for an increased 
rating for a low back (lumbosacral) strain is rated.  As 
piecemeal consideration of claims is to be discouraged, 
adjudication of the veteran's claim for an increased rating 
must be deferred until the issue of service connection for 
spondylolisthesis of the lumbar spine is resolved.  In the 
mean time, the veteran should undergo a VA compensation 
examination to determine the current severity of his service-
connected low back disorder.  Additionally, attempts should 
be made to secure relevant medical records.  Murincsak, 
supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
medical records regarding the veteran's 
low back that have not yet been 
associated with the claims folder from 
both VA and non-VA sources, including but 
not limited to the VA facilities in 
Virginia and West Virginia, "Kiln Creek 
Ortho," and James R. Schwartz, M.D.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature and etiology of 
any disorders of the low back.  The 
entire record, to include any evidence 
obtained in accordance with paragraph 2 
above, should be made available to the 
examiner.  Based on the entire record, 
the examiners should provide answers to 
the following questions:

(a).  Does the veteran have a current 
lumbosacral spine disability, other than 
a low back strain?

(b).  If the answer to question (a) is 
affirmative, what is the diagnosis of 
that disability?

(c).  If the diagnosed disability is 
spondylolisthesis, is such a congenital 
disorder?  

(d).  If the diagnosed disability is 
spondylolisthesis, does the evidence 
reflect that such increased in severity 
beyond the normal progression of such 
condition (i.e. was it aggravated) during 
his period of service, from May 1957 to 
May 1959?

(e).  What are the veteran's ranges of 
motion for the lumbar spine?

(f).  What are the standards for normal 
ranges of motion of the lumbar spine?

(g).  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(h).  Does the veteran have ankylosis of 
the lumbar spine, and, if so, is such 
ankylosis favorable or unfavorable?

(i).  Does the veteran have a lumbosacral 
strain such that there is characteristic 
pain on motion?

(j).  Does the veteran have a lumbosacral 
strain such that there is muscle spasm on 
extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing 
position?

(k).  Does the veteran have listing of 
his whole spine to the opposite side?

(l).  Does the veteran have a positive 
Goldthwait's sign?

(m).  Does the veteran have marked 
limitation of forward bending in the 
standing position?

(n).  Does the veteran have loss of 
lateral motion with osteo-arthritic 
changes?

(o).  Does the veteran have narrowing or 
irregularity of the joint spaces?

(p).  Does the veteran have abnormal 
mobility on forced motion?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

(q).  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to his service 
connected strain (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(r).  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

All indicated testing should be 
accomplished.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the evidence of 
record and render a decision regarding 
the issue of service connection for 
spondylolisthesis of the lumbar spine and 
the issue of an increased rating for a 
low back strain.  If the claims are 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case which discusses the VA Office of 
General Counsel opinion VAOPGCPREC 82-90 
(July 18, 1990).  After affording them an 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

